DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in each of Figs. 1 and 2 it appears that the reference labels for couplers “26a” and “26b” have been transposed.  That is, it is clear from the specification that the coupler closest to the port 24 in the figures which is labeled “26b”, should correctly be labeled  - - 26a - -  as per the specification at e.g. section [0043], lines 6-10 thereof where it is stated:  “the first cascaded coupler 26a splits the incident signal from port 24 into two incident signal components…” (emphasis added), which is “further split downstream by the cascaded couplers 26b and 26c into four incident signal components” (emphasis added).  
Consequently, it is further clear that other reference labels associated with couplers 26a and 26b have also been transposed and should be reversed.  These reference labels include those for the associated terminators “36a” and “36b” (see e.g. the specification section [0049]), for the associated isolated ports “38a” and “38b” (section [0049], the last 9 lines thereof), and for the associated pads “39a” and “39b” (ibid.).  All other labels in Figs. 1 and 2 are correct as is.
Corrected drawing sheets in compliance with 37 CFR § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 


The drawings are objected to under 37 CFR § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “circulator” (see claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 


Specification
The disclosure is objected to because of the following informalities:
In section [0045], on line 3 thereof, it appears that “may configured” should be changed to  - -  may be configured - -.  
In section [0053], on line 12 thereof, in “phasor 104b-d” note that “phasor” should be plural so as to read:  - - phasors 104b-d - -  (see also section [0053], line 17).
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, on line 2 thereof note that in order to be grammatically correct “are adjustable” should be  - - is adjustable - -  (i.e. “each…is”, see also correctly worded claim 8, the next to last line thereof).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 12, 13, and 18 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.   Claim 3 recites the feature “the combined reflected signal” on the last line thereof, but there is no antecedent basis for this feature in the claim.  The first instance of such a signal is in claim 4 (see the last 2 lines thereof).  Should claim 3 correctly depend from claim 4?  Note that claim 5 similarly includes “the combined reflected signal”, and it depends from claim 4.  Clarification is required.
B.   Claim 7 recites the feature “each of the cascaded couplers” which is unclear whether claim 7 is intended to include the case of only “one” coupler since claim 1, from which it depends recites “one or more cascaded couplers” (see e.g. line 3 thereof) which is understood to mean either exactly one coupler or more than one cascaded couplers.  Was the meaning of claim 7 intended to be  - - each of the one or more cascaded couplers - - (see e.g. claim 1, line 3, and dependent claims 2-4, lines 2-3 thereof)?  Clarification is required as well as acknowledgement that the Examiner’s interpretation of the claim 1 recited “one or more cascaded couplers” as comprising the two meanings above of exactly one coupler or multiple (more than one) cascaded couplers, is required.
C.   Claims 12 and 13 are unclear because they depend from unclear claim 3.


Claim 18 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  any connection of the “circulator” to any of the previously recited structural elements.  That is, claim 18 recites a “circulator that is configured to direct a reflected signal into a desired path” but does not recite how the “circulator” is operatively connected to the previously recited structure and therefore, where the “reflected signal” comes from relative to the previously recited structure or what the “desired path” is relative to the previously recited structure is not clear (see the companion rejection above) due to the lack of recited operable connection between the recited structures. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 8, 15, and 17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by the Cheng et al. article “Compact Reflective Microstrip Phase Shifter for Traveling Wave Antenna Applications” (Cheng hereinafter).
Regarding claim 1, Fig. 1b of Cheng discloses a reflective microstrip tuning circuit (see e.g. the Title) comprising:  a port (i.e. the top left or right) for receiving an incident signal from another circuit; one or more cascaded couplers (“Reduced Size Coupler”), which in this instance is exactly one coupler that is configured to split the incident signal; and a plurality of adjustable tuning arms (i.e. the bottom left and right), which in this instance is two tuning arms, that are configured to receive the split incident signal; wherein the one coupler is configured to split the incident signal such that the power associated with the incident signal is divided unequally (a.k.a asymmetrically, see e.g. Fig. 1a; page 431, the right hand column, the 3rd paragraph thereof; and page 433, the Conclusion, lines 1-3 thereof) among the plurality of adjustable tuning arms, such that the unequal dividing of the power inherently results in different weighting effects of the adjustment of each tuning arm, i.e. by definition of “unequal” or “asymmetric” dividing of the power.
Regarding claims 2, 4 and 5, because the device provides a “reflective” phase shift (see e.g. the Title) each of the plurality of tuning arms is configured to reflect at 
Regarding claim 7, the cascaded coupler is a branch-line quadrature microstrip coupler (see the Title and the abstract) that splits the incident signal and provides isolation between split outputs of thereof (i.e. the split incident signal that goes into the bottom left tuning arm does not enter the bottom right tuning arm and vice versa).
Regarding claim 8, the split incident signal includes a plurality of two incident signal components, each of the plurality of two tuning arms receiving one of the plurality of two incident signal components; wherein the two respective incident signal components in each of the plurality of two tuning arms is reflected by each tuning arm (see e.g. the Title) to form respective reflected signal components in each tuning arm; and wherein, similarly to claim 5, each of the plurality of two tuning arms is adjustable to adjust the phase of the reflected signal component in each tuning arm.
Regarding claims 15 and 17, the incident signal is an electromagnetic signal (see e.g. the abstract, lines 1-3), and the circuit includes an antenna (ibid. and Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 2, 4-9, 15, 17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Safran U.S. 3,611,199 in view of the Cheng article “Compact Reflective Microstrip Phase Shifter…”.
Regarding claims 1, 15 and 17, Fig. 2 of Safran discloses a reflective microstrip tuning circuit (see e.g. the abstract, lines 1-3 and col. 6, lines 29-30) comprising:  a port P1 for receiving an electromagnetic incident signal a1 on line 14 from another circuit that may be an antenna circuit (see e.g. col. 1, lines 6-14); one or more cascaded couplers 12 (see also Fig. 3 which has two cascaded couplers 12a, 12b) configured to split the incident signal a1; and a plurality of adjustable tuning arms 24, 26, 28 that are configured to receive the split incident signal.
Regarding claims 2 and 4-6, each of the plurality of tuning arms 24, 26, 28 is configured to reflect at least a portion of the split signal in each tuning arm back to the one or more cascaded couplers 12, 12a-b, the one or more cascaded couplers 12, 12a-b are configured to receive the reflected split signal from the plurality of tuning arms 24, 26, 28 and combine the reflected split signal into a combined reflected signal b1 (see e.g. col. 3, line 25); each of the plurality of tuning arms 24, 26, 28 is adjustable to adjust a phase of the combined reflected signal b1 (see e.g. the Title); and wherein the port P1 is a single port of the tuning circuit that receives the combined reflected signal b1 and sends the combined reflected signal out of the tuning circuit to the other circuit on the same line 14 from which the incident signal was received. 
Regarding claim 7, the cascaded coupler is a branch-line quadrature microstrip coupler (see e.g. col. 6, lines 29-30 and the abstract, lines 1-3) that splits the incident 1 and provides isolation between split output paths of the incident signal (i.e. the split incident signal that goes into arm 24 does not go into arms 26, 28 and vice versa).
Regarding claim 8, the split incident signal includes a plurality of three incident signal components, each of the plurality of three tuning arms 24, 26, 28 receiving one of the plurality of three incident signal components; wherein the three respective incident signal components in each of the plurality of three tuning arms is reflected by each tuning arm (see e.g. the abstract, line 1) to form respective reflected signal components in each tuning arm 24, 26, 28; and wherein, similarly to claim 5, each of the plurality of three tuning arms is adjustable to adjust the phase of the reflected signal component in each tuning arm.
Regarding claim 9, each of the plurality of tuning arms 24, 26, 28 is adjustable by adjusting a length of each tuning arm (see e.g. col. 2, lines 15-22). 
However, regarding claim 1, it is not particularly disclosed that the one or more cascaded couplers 12, 12a-b are configured to split the incident signal such that power associated with the incident signal is divided unequally among the plurality of adjustable tuning arms, such that the dividing of the power results in different weighting effects of the adjustment of each tuning arm.
Note that Safran does implicitly suggest unequal power division by explicitly suggesting that based upon desired phase shifts for each intended use, one would choose a specific “suitable coupling ratio for the coupler 12” (see col. 2, lines 32-38).
Additionally, as discussed in the previous rejection, Cheng specifically discloses an analogous art reflective phase shifter utilizing a coupler that provides unequal/asymmetric power division to provide the benefits of miniaturization particularly 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the tuning circuit of Safran (Fig. 2) such that the one or more cascaded coupler 12 would have divided the power of the incident signal unequally, because Safran specifically suggests that a “suitable coupling ratio for the coupler” 12 would have been chosen for each individual intended use (see col. 2, lines 32-38) and because utilizing a coupler with unequal power division would have provided the benefits of miniaturization, as explicitly suggested by Cheng (see the abstract, Fig. 1b, and the Conclusion, lines 1-4 thereof), wherein such a benefit as miniaturization to be achieved would have motivated one of ordinary skill in the art to have made the modification.
Regarding claim 20, the device of Safran Fig. 2 modified to include the coupler with unequal power division discloses the method of tuning an antenna circuit connected to line 14 by providing a reflective microstrip tuning circuit comprising the structure as already discussed regarding claim 1, receiving at port P1 an incident signal a1 from the circuit on line 14; operatively coupling the microstrip tuning circuit to the circuit via port P1 and line 14; generating the incident signal a1 and directing it to the tuning circuit via the port P1; splitting the incident signal a1 via the coupler 12 unequally among the plurality of tuning arms 24, 26, 28; reflecting the split signal by each tuning arm 24, 26, 28; selectively adjusting one or more of the plurality of tuning arms 24, 26, 28 to adjust the reflected split signal in the respective tuning arms 24, 26, 28; combining the reflected split signal from each of the plurality of tuning arms via the coupler 12 to 1; and communicating the combined reflected signal b1 via the port P1 and line 14 to the circuit as a return signal.

Claims 10 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Safran U.S. 3,611,199 in view of the Cheng article “Compact Reflective Microstrip Phase Shifter…” as applied to claim 9 above, and further in view of Bardal U.S. 5,757,248.
The Safran/Cheng combination discloses the invention as discussed above, except for the plurality of tuning arms comprising a plurality of segments connected by wire bonds, wherein the bonds are pluckable or breakable to effecting adjust the length of the tuning arms as required by claim 10.  In Safran (Fig. 2) the length of the tuning arms is changed by the diode switches (see col. 2, lines 15-20).  Also Safran does not explicitly disclose the length of the tuning arms providing “at least 360-degrees of phase change” as required by claim 11.
	Bardal discloses an analogous art coupler (Fig. 2) having line lengths 22, 24 changed by providing a plurality of gaps 25-28 in the lines that are each spanned by a plurality of 2 to 5 wire bonds 29 (see col. 3, lines 15-17), and wherein the lengths of the lines are changed by cutting one or more of the wire bonds (see col. 3, lines 18-22). 
Regarding claim 11, the amount of phase shift being provided by the tuning arms would have been merely a routine consideration of the designer based upon desired specifications required of each individual intended use of the tuning circuit. 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the reflective microstrip tuning circuit of the Safran/Cheng combination by having replaced the diode switches with line .

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over the Cheng article “Compact Reflective Microstrip Phase Shifter…” in view of Lindmark U.S. 2009/0224848 (cited by Applicant).
Cheng discloses the invention as discussed above, except that its reflective microstrip tuning circuit operates at 5.8 GHz (see the abstract lines 1-2), which is not within the recited range of 8.0 GHz to 12.0 GHz.
Lindmark discloses a phase shifter also used in the same field as connected to an antenna (see section [0002], lines 1-4) operating in the frequency range of 0.5 to 10 GHz (see section [0002], lines 4-8), which includes any values of 8.0 to 10.0 GHz within in the recited range.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the 5.8 GHz reflective microstrip tuning circuit of Cheng (see the abstract and Fig. 1b) to have operated in the 8.0 to 12.0 GHz range, because Lindmark specifically suggests that operating in the 0.5 to 10 GHz .

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over the Cheng article “Compact Reflective Microstrip Phase Shifter…” in view of Hines U.S. 3,423,699.
 Cheng discloses the invention as discussed above, except for a circulator that is configured to direct a reflected signal into a desired path.
Hines particularly discloses a similar 4 state reflective phase shifter 100 (see Fig. 10) that is any of the previous embodiments (see col. 8, lines 14-22) used with a circulator 104 configured to direct a reflected signal 106 into a desired path 107 to provide the benefit of more finer phase shift increments (see e.g. col. 3, lines 53-55) with fewer switches for the tuning arms versus a phase shifter with the same increments and no circulator (see e.g. Fig. 12 and col. 3, lines 59-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the reflective microstrip tuning circuit of Cheng (Fig. 1b) by having further included a circulator to direct a reflected signal from the tuning circuit to another tuning arm and then out to the antenna circuit, as suggested by the exemplary teaching of Hines (Fig. 10), because such an obvious modification would have been well known to one of ordinary skill in the art as evidenced by Hines, and because it would have provided the benefits of finer phase shift increments with .

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Safran U.S. 3,611,199 in view of the Cheng article “Compact Reflective Microstrip Phase Shifter…” and Arndt U.S. 3,842,419.
The Safran/Cheng combination discloses the tuning circuit of claim 19, lines 3-18 thereof as discussed in the rejection section 13 above regarding similar claims 1, 4 and 6 and so will not be repeated here.
However, the tuning circuit is not shown as and “interferometer comprising:  an interferometer circuit” (see claim 19, lines 1-2) including the tuning circuit being “operatively coupled to the interferometer circuit” (claim 19, line 3), and the tuning circuit “combined reflected signal” being “a return signal that is directed back to the interferometer circuit”.
Arndt provides evidence of such hybrid or coupler circuits being used with interferometers (see e.g. the Title and cover figure), which would therefore be considered merely an obvious intended use of such tuning circuits as provided by the Safran Fig. 2 device with a single input/output port as modified by Cheng to have unequal power division.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the reflective microstrip tuning circuit of Safran (Fig. 2) to have unequal power division as suggested by Cheng for the same reasons given in the rejection section 13 above, and to have used in in an .  

Allowable Subject Matter
Claims 3, 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Laighton et al. U.S. 10,243,246 and U.S 2019/0036189 are a U.S. patent and the published application from a related case SN 15/659,877 that includes a similar coupler (see Figs. 3A-3B) that uses a plurality of line segments connected by breakable wire bonds to adjust line length and hence the phase of the arms of the coupler, and 
Ocera et al. “A MEMS Programmable Power Divider/Combiner for Reconfigurable Antenna Systems” discloses and provides further evidence that it would have been known to use programmable uneven power dividers with reflection type microstrip coupler phase shifters connected to antennas (see e.g. the abstract, parts III-IV, and Figs. 2-4).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771.  The examiner can normally be reached on M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




bs 								/BARBARA SUMMONS/April 9, 2021                                                                  Primary Examiner, Art Unit 2843